Name: 90/371/EEC: Commission Decision of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in the Azores presented by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  fisheries;  industrial structures and policy
 Date Published: 1990-07-13

 Avis juridique important|31990D037190/371/EEC: Commission Decision of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in the Azores presented by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) Official Journal L 180 , 13/07/1990 P. 0042 - 0044*****COMMISSION DECISION of 29 June 1990 on a specific programme on the provision of facilities for fishing ports in the Azores presented by Portugal pursuant to Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) (90/371/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sectors (1), and in particular Article 27 thereof, Whereas the Government of Portugal transmitted to the Commission on 28 July 1989 a specific programme for the provision of facilities at fishing ports, hereinafter referred to as 'the programme'; Whereas the programme was introduced by the national authorities during the period of validity of Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (2), as last amended by Regulation (EEC) No 1760/87 (3); Whereas the programme is consistent with the specific programmes concerning the processing and marketing of fish and fish products in Portugal adopted under Commission Decision 87/397/EEC (4); Whereas the programme contributes to the attainment of the objectives of the common fisheries policy; Whereas the programme complies with Article 2 of Regulation (EEC) No 355/77 and contains the details specified in Article 3 of that Regulation relating to facilities at fishing ports; Whereas sectorial plans which have to be presented by the Member States under Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of conditions of processing and marketing of fishery and aquaculture products (5), may include the provision of facilities at fishing ports; Whereas Article 21 (2) of Regulation (EEC) No 4042/89 provides that until 30 June 1991 projects presented under Regulation (EEC) No 355/77 which do not form part of a sectorial plan will be considered for the purpose of financial assistance under that Regulation; Whereas Article 21 (3) of Regulation (EEC) No 4042/89 provides that specific programmes approved by the Commission under Regulation (EEC) No 355/77 will be extended until 30 June 1991; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the provision of facilities at fishing ports in the Azores (1989 to 1993) submitted by Portugal on 28 July 1989, the main features of which are set out in Annex I, is hereby approved subject to the requirements in Annex II. Article 2 This Decision is without prejudice to the granting of Community financial aid to individual investment projects. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 29 June 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 51, 23. 2. 1977, p. 1. (3) OJ No L 167, 26. 6. 1987, p. 1. (4) OJ No L 208, 30. 7. 1987, p. 49. (5) OJ No L 388, 30. 12. 1989, p. 1. ANNEX I OUTLINE OF THE SPECIFIC PROGRAMME FOR THE PROVISION OF FACILITIES AT FISHING PORTS IN THE AZORES 1. General purpose To promote facilities at fishing ports and thus to contribute to the improved quality through better organization of the production and marketing of fishery products. 2. Area covered The entire coastal area of the autonomous region of the Azores. 3. Duration The programme covers the period 1 January 1989 to 31 December 1993. 4. Objectives and investment forecast The objectives of this programme are the modernization and equipping of the main fishing ports in the autonomous region of the Azores in order to improve the production, conservation and selling conditions of fishery products. The total investment required during the programme to attain the objectives is Esc 3 464 000 or ECU 19 100 000 (1) broken down as follows: 1.2.3 // // // // Investments // (Esc million) // (ECU million) // // // // Cold storage facilities // 2,100 // 11,6 // Facilities for the first sale of fish // 610 // 3,4 // Ice supplies // 404 // 2,2 // Improvement of back up facilities for fishing vessels // 350 // 1,9 // // // // Total // 3,464 // 19,1 // // // These figures and the breakdown between the various types of investment are indicative. 5. National contribution The planned national contribution is 25 % of the total investments. (1) 1 ECU = Esc 181,2 (3. 5. 1990). ANNEX II OBSERVATIONS The Commission finds that the programme presented by the Government of Portugal as a framework for future Community of national financial assistance represents an appropriate basis for promoting the development of facilities at fishing ports and also for the processing and marketing of fishery products. The Commission points out that the development of facilities at fishing ports, for the processing and marketing of fishery products must be consistent with the probable trend of fishery resources and with the impact and objectives of multiannual guidance programmes for the fishing fleet and aquaculture sectors. The Commission underlines the necessity to comply with the Community rules on public supply and work contracts in the projects and programmes financed through the Structural Funds and Community financial instruments (1). Until 30 June 1991, projects for the provision of facilities at fishing ports submitted under Regulation (EEC) No 4028/86 and outside the framework of the sectorial plan will be examined for the purpose of granting aid under the present programme. (1) Council Directive 71/305/EEC (OJ No L 185, 16. 8. 1971, p. 5).